Citation Nr: 9911359	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-47 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

Initially, the Board notes that review of the veteran's 
claims file indicates that the veteran, in April 1997, 
submitted to the RO an informal claim to reopen a prior claim 
of entitlement to service connection for a nervous condition.  
To date, the RO has not addressed this request to reopen.  
Additionally, the veteran's service representative, in the 
April 1999 Informal Hearing Presentation, reframed the issue 
on appeal as entitlement to service connection for a nervous 
disorder, to include PTSD.  Clearly, this issue should be 
addressed by the RO, as now both the veteran and his service 
representative have raised it.  However, as the RO has yet to 
address the veteran's claim of entitlement to service 
connection for a nervous condition, the Board finds the issue 
properly before it for consideration to be as framed on the 
title page of this decision.  The issue of service connection 
for a nervous disorder is referred to the RO for further 
development and discussion, as warranted.


REMAND

When the RO initially denied the veteran's claim of 
entitlement to service connection for PTSD, in a March 1994 
rating decision, it did so on the bases that PTSD had not 
been diagnosed on the veteran's VA Agent Orange examination 
(conducted in July 1993) and because the stressor statement 
given by the veteran was not sufficient to show that the 
veteran witnessed incidents that would evoke similar feelings 
in almost anyone.  Subsequently, the RO has confirmed and 
continued its denial on the basis of no diagnosis of PTSD.  
Medical evidence reviewed by the RO has consisted of VA 
outpatient treatment records from the Houston VA Medical 
Center (dated from February to July 1993), private evaluation 
and treatment records (dated from October to November 1994), 
and the veteran's Social Security Administration (SSA) 
records.

However, in correspondence to the veteran (dated in June 
1998), the RO informed the veteran that Houston VA Medical 
Center treatment records dated from 1975 to 1993 had not been 
obtained by the RO, as they predated the VA examination upon 
which the RO determined the veteran's claim and would not 
provide a more recent evaluation of the veteran's condition.  
In this instance, the Board is not persuaded that the RO's 
reasons and bases for its failure to obtain these records 
(identified by the veteran in connection with his claim for 
PTSD) withstand scrutiny.  Here, the RO's continued denial of 
service connection for PTSD has been premised on the absence 
of a diagnosis of PTSD, as shown by the evidence of record.  
Given that the veteran identified these records in reference 
to his claim of service connection for PTSD and that they are 
VA treatment records, the Board finds current case law 
determinative here.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  These records should be obtained by the RO and 
incorporated into his claims file.

Accordingly, then, the issue of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should obtain from the Houston 
VA Medical Center all available treatment 
records concerning the veteran dated from 
1975 to 1993, excluding those which are 
duplicative.  Upon receipt of these 
treatment records, they should be 
incorporated into the veteran's claims 
file.  If no treatment records are 
available, it should be so noted.

2.  If these additional treatment records 
contain or reference a diagnosis of PTSD, 
the veteran should be afforded a VA PTSD 
examination, to determine if such 
diagnosis is present under the DSM 
criteria currently in effect.  In 
particular, the examiner should address 
the sufficiency of the veteran's stated 
stressor.

3.  Thereafter, the RO should review the 
veteran's claims file to ensure that the 
requested development has been 
accomplished, including specific 
examination findings, if so warranted.  
If it has not been, corrective action 
should be taken.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of the additional development.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of the reasons and bases for 
such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




